FILED
                             NOT FOR PUBLICATION                             JAN 11 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30184

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00106-RHW

   v.
                                                  MEMORANDUM *
 CHRISTOPHER M. WILLIAMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Washington
                     Robert H. Whaley, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Christopher M. Williams appeals from the 85-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute five



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
grams or more of a mixture or substance containing cocaine base (crack cocaine),

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

       Williams contends that the sentence, which the district court imposed

consecutive to an undischarged state sentence, is substantively unreasonable. The

record reflects that the district court properly based the sentence on the factors set

forth in 18 U.S.C. § 3553(a), including Williams’ violent criminal history, and that,

in light of the totality of the circumstances, the sentence is not substantively

unreasonable. See United States v. Carty, 520 F.3d 984, 993-94, 996 (9th Cir.

2008) (en banc).

       AFFIRMED.




NC/Research                                2                                       09-30184